DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
         
 Response to Amendment
Arguments/Remarks (5/19/2022) amended claims 1, 8 and 15.   
Claims 1, 3-13, 15-19, 21 and 22 are currently pending in this office action. 

Response to Arguments
Applicant’s arguments (5/19/2022) with respect to rejection of claims 1, 3-13, 15-19, 21 and 22 under 35 USC 101 have been fully considered and are not found persuasive.  
     Re applicant arguments (pgs 13) that new limitations regarding display are not in an abstract category group…:  Examiner notes that the noted limitations, that cause display…on a first digital page…on a mobile device and the insurance rating and traveling data on a second digital page …on mobile device, recite extra-solution activity as a result of performing the abstract idea that has gathered data and determined an insurance rating, which fits in the abstract idea category of fundamental economic practice as the multiple steps are associated with providing insurance  (this is explained under 35 USC 101 below).  
       Applicant further asserts (pg 13)  the claimed features – regarding display - recited in the claims are integrated into a practical application...analogous to example 40…
Response:  The Examiner respectfully disagrees.  Unlike example 40, where the eligibility was based on an improvement to network monitoring, the instant claims are directed to the gathering and analysis of data to reach an insurance rating result.  The limitations, that cause display…on a first digital page…on a mobile device and the insurance rating and traveling data on a second digital page …on mobile device, recite extra-solution activity as a result of performing the abstract idea that has gathered data and determined an insurance rating.  The claims of the instant case employ computer devices and system with programming to perform the claimed functions – see e.g., paragraphs 6, 36, 40, 57, 85, figs 1, 2, 6A-B of specification identifying servers and computing devices with which to conduct the abstract idea and on which data may be displayed. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In the instant case, the focus of the claims is not on any technological advancement, but rather on the performance of an abstract idea “for which computer devices are invoked merely as a tool.”  
   Applicant further asserts (pg 14)  but does not provide detailed arguments about similarity of example 45; therefore, Examiner is unable to respond.    

   Applicant further asserts (pg 14) an improvement in the technology/technical field of causing, in real time, display of at least one of the push notifications on a first digital page that is output on the mobile device, the at least one push notification including at least a travelling data interactive icon and causing, in real time, display of the insurance rating and the traveling data on a second digital page that is output on the mobile device responsive to a selection of the travelling data interactive icon. 
Response:  Examiner respectfully disagrees. The instant claims are directed to the gathering and analysis of data to reach an insurance rating result.  The limitations, that cause display…on a first digital page…on a mobile device and the insurance rating and traveling data on a second digital page …on mobile device, recite insignificant extra-solution activity as a result of performing the abstract idea that has gathered data and determined an insurance rating.   The claims of the instant case employ computer devices and system with programming to perform the particular “display” functions (e.g., see e.g., paragraphs 85, figs 6A-B of specification identifying computing device and showing display of information, and push button to show additional information) implemented by computing devices used to conduct the abstract idea and on which data may be displayed. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In the instant case, the focus of the claims is not on any technological advancement, but rather on the performance of an abstract idea “for which computer devices are invoked merely as a tool.”  
   Therefore, 35 USC 101 remains applicable.  
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 101 because the because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception.

Step 1
     Claim 1 (and claims 3-7, 21 and 22) is directed to a system comprising a telematics device, a mobile device, a server computer and sensors; claim 8 (and claims 9-13) is directed to an apparatus comprising at least one processor, a network interface and a memory; claim 15 (and claims 16-19) is directed to a process - which are statutory categories of invention (Step 1: Yes).
 
Step 2A Prong 1
     Claim 1 is considered representative of the claimed invention. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
      receive…traveler information associated with the first traveler and a second traveler in the vehicle;
       receive…data regarding a level of sound in the vehicle;
       determine, from the received traveler information, that the first traveler is a passenger in the vehicle and the second traveler is a driver of the vehicle, determining that the second traveler is a driver of the vehicle is based on the traveler information including identification of the second traveler as a holder of a first insurance policy, the first insurance policy insuring the vehicle, and sensor data indicating a seating position within the vehicle;
      determine a level of usage of the mobile device by the passenger by detecting push notifications, phone calls, and data usage; 
      receive…real-time travelling data of a driver of the vehicle;
     compare one or more values of the travelling data to one or more predetermined ranges;
     responsive to determining, based on the comparing, that the one or more values are within a first predetermined range, identify the travelling data as associated with a first type of transportation and classifying the travelling data as a trip of the passenger, the passenger being a holder of a second insurance policy, different from the first insurance policy;
     responsive to determining that the travelling data is associated with a first type of transportation:
               based on the travelling data of the trip, determine one or more driving behaviors of the driver of the vehicle for the trip;
              calculate an insurance rating for the passenger of the vehicle based on the one or more driving behaviors of the driver for the trip and the level of usage of the mobile device based on the detecting of the push notifications, phone calls, and data usage, wherein calculating the insurance rating for the passenger includes:
                         calculating a score for each of the one or more driving behaviors of the driver for the trip;
                        assigning a weight to each score for each of the one or more driving behaviors of the driver for the trip;
                        calculating an overall driving score based on the assigned weights and the scores of each of the one or more driving behaviors of the driver for the trip; and
                        calculating an insurance rating for the passenger, wherein the insurance rating corresponds to the overall driving score of the driver;
                        transmit, in real time, the insurance rating for the passenger…; and
    responsive to determining, based on the comparing, that the one or more values are not within the first predetermined range, identify the travelling data as associated with another type of transportation different from the first type of transportation and discarding the travelling data.
Step 2A Prong 1   
Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic principles (e.g., receiving information about travelers and about mode of transportation; and determining an insurance rating based on analysis of the received data).  The focus of the claim, as is plain from the terms, recited above, is on gathering data, analyzing the data using evaluations and mathematical techniques, and reporting or displaying the results of the analyses. The overall abstract idea is actually comprised of two abstract concepts - analyzing data using evaluations and mathematical techniques.  (Step 2A Prong 1: Yes, the claim recites an abstract idea.)
     The claim recites the following limitations – determine, from the received traveler information, that the first traveler is a passenger in the vehicle and the second traveler is a driver of the vehicle, determining that the second traveler is a driver of the vehicle is based on the traveler information including identification of the second traveler as a holder of a first insurance policy, the first insurance policy insuring the vehicle, and sensor data indicating a seating position within the vehicle; determine a level of usage of the mobile device by the passenger by detecting push notifications, phone calls, and data usage; compare one or more values of the travelling data to one or more predetermined ranges; responsive to determining, based on the comparing, that the one or more values are within a first predetermined range, identify the travelling data as associated with a first type of transportation and classifying the travelling data as a trip of the passenger, the passenger being a holder of a second insurance policy, different from the first insurance policy; responsive to determining that the travelling data is associated with a first type of transportation: based on the travelling data of the trip, determine one or more driving behaviors of the driver of the vehicle for the trip and responsive to determining, based on the comparing, that the one or more values are not within the first predetermined range, identify the travelling data as associated with another type of transportation different from the first type of transportation and discarding the travelling data - which correspond to the abstract category of mental processes.  These limitations encompass observations and evaluations which can be performed by a human mentally or with pen and paper because someone could mentally make determinations about the gathered data.  Limitations  - receive…traveler information associated with the first traveler and a second traveler in the vehicle; receive…real-time travelling data of a driver of the vehicle and transmit, in real time, the insurance rating for the passenger… - are incidental to performance of these evaluations as they provide the data that is evaluated and a result of the analysis (see Electric Power Group, LLC v Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
  The claim further recites the following limitations – calculate a travelling-based insurance rating for the passenger of the vehicle based on the one or more driving behaviors of the driver for the trip, wherein calculating the travelling-based insurance rating for the passenger includes:  calculating a score for each of the one or more driving behaviors of the driver for the trip; assigning a weight to each score for each of the one or more driving behaviors of the driver for the trip; calculating an overall driving score based on the assigned weights and the scores of each of the one or more driving behaviors of the driver for the trip; and calculating an insurance rating for the passenger, wherein the insurance rating corresponds to the overall driving score of the driver - which recite mathematical calculations, which corresponds to the abstract category of mathematical concepts.  
    As an ordered combination, the overarching abstract idea is comprised of two abstract concepts discussed above and do not provide a basis for patent eligibility. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (mathematical concepts) to another abstract idea (mental processes) does not render the claim non-abstract.”).     The recited server computer does not necessarily preclude the claim from reciting an abstract idea. (Step 2A Prong 1: Yes)   

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claims are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application.  
   The additional elements – a telematics device (associated with a vehicle); sensors (included in vehicle and mobile device), a mobile device (associated with a first traveler in the vehicle), a server computer (comprising hardware including a processor and memory) -  individually and in combination fail to integrate the judicial exception (abstract idea) into a practical application.   The additional elements result in no more than simply applying the abstract idea using computer elements as tools (that gather, transmit, evaluate data) to perform the abstract idea. The additional elements are all recited at a high level of generality (see specification, e.g., telematics device para 57, 58; mobile device, para 36; server, para 6; sensors , paras 24, 36) and under a broadest reasonable interpretation comprise a computing environment within which the abstract idea is implemented (MPEP 2106.05(f)).  The claim, as a whole does not integrate the recited abstract ideas into a practical application because the additional elements do not impose meaningful limits on the abstract idea. Thus, the claim 1 is directed to an abstract idea. (Step 2A Prong 2: No)
   Claim 1 further recites the additional elements -   cause, in real time, display of at least one of the push notifications on a first digital page…, the at least one push notification including at least a travelling data interactive icon; and cause, in real time, display of the insurance rating and the traveling data on a second digital page…responsive to a selection of the travelling data interactive icon -  which is merely displaying a result after performing the abstract idea. (MPEP 2106.05(g)) This is a form of insignificant extra-solution activity, and thus fails to integrate the abstract idea into a practical application.  
  Accordingly, individually or in combination, the above –recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  (Step 2A Prong 2: No).    

Step 2B
    Similar to the arguments for practical application above, the claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – i.e., telematics device, mobile device, server, sensors - presented above are recited at a high level of generality that results in no more than simply applying the abstract idea using computer elements. These additional elements when considered separately and as an ordered combination do not amount to significantly more than the abstract idea as these limitations provide nothing more than to simply apply the exception in a computer environment. 
   For similar reasons as above, the additional elements - cause, in real time, display of at least one of the push notifications on a first digital page…, the at least one push notification including at least a travelling data interactive icon; and cause, in real time, display of the insurance rating and the traveling data on a second digital page…responsive to a selection of the travelling data interactive icon - does not amount to significantly more than the abstract idea. As this additional limitation was considered extra-solution activity, displaying data, in Step 2A, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The court decisions (MPEP 2106.05(d)(II)) indicate well understood, routine and conventional functions when claimed as insignificant extra-solution activity (as in this case) or in a merely generic manner (MPEP 2106.05(d)(II)) – see, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). (Step 2B: NO)
   For the above-cited reasons, the claim is not patent eligible under 35 USC 101. 
      
As independent apparatus claim 8 and independent method claim 15 recite limitations similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable. Hence claims 8 and 15 are rejected on similar grounds as claim 1, as reciting an abstract idea.  (Step 2A Prong 1: Yes)
   Claim 8 recites additional elements - network interface and network -  beyond those in claim 1. These additional elements merely recite a field of use (MPEP 2106.05(h) and a computer component recited at a high level of generality (e.g., see specification paragraphs 34 and 35 (network and network interface)).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application.  (Step 2A Prong 2: No)
    Under step 2B, the limitations of claims 8 and 15 are similar to those of claim 1 and similar arguments are applicable.  (Step 2B: No)
   Accordingly, claims 8 and 15 are not patent eligible. 

   Dependent claims 3-7, 9-13, 16-19, 21 and 22 are also rejected under 35 USC 101. 
Dependent claims 3, 4, 5, 6, 21 and 22; dependent claims 10, 11, 12 and 13 and dependent claims 16, 17, 18, 19 further define the abstract idea that is present in independent claims 1, 8 and 15 from which they respectively depend. The claims provide further detail about the actual process itself - claims 4, 11, 17 (describes the ranges for comparison); claims 3, 10, 16, 21, 22 (describes traveling data and more processing of traveling data) and detail about data that is evaluated and calculation of insurance ratings (claims 5, 6, 12, 13, 18, 19).  
Claims 3, 10 and 16 also provide further description of the additional elements – sensors; claims 7 and 9 provide further description of the additional elements – telematics device, mobile device; claims 18 and 19 also recite an additional element – a mobile device.  Previously presented arguments relative to each of these elements as presented for claim 1 are applicable, as merely computer components being used to perform the abstract idea. These recitations of additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
        Therefore, for the reasons cited above, claims 1, 3-13, 15-19, 21 and 22 are not patent eligible under 35 USC 101. 

Conclusion
         The prior art made of record and not relied upon, yet considered pertinent to applicant's disclosure is listed in attached form PTO-892.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696